Citation Nr: 1434114	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss prior to October 9, 2012 and disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969 and from March 1975 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in relevant part continued a noncompensable disability rating for bilateral hearing loss.  

In October 2012, the Appeals Management Center increased this disability rating to 10 percent, effective October 9, 2012.  In a November 2012 statement, the Veteran continued to disagree with his disability rating for bilateral hearing loss.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of the proceeding is associated with the claims file. 
 
This case was remanded for further development in June 2011 and April 2013.  It has now returned for appellate consideration.  

The issues of entitlement to service connection for diabetes mellitus and an increased disability rating for chronic bilateral hand strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's December 2013 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to October 9, 2012, bilateral hearing loss was manifested by no more than auditory acuity level II in the left ear, and auditory acuity level I in the right ear.

2.  Since October 9, 2012, bilateral hearing loss was manifested by no more than auditory acuity level V in the left ear, and auditory acuity level III in the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to October 9, 2012 have not been met. 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating in excess of 10 percent since October 9, 2012, have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via letters sent to the Veteran in July 2006, May 2009, and September 2012. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in May 2013.  The VA examination is sufficient, as the examiner considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
III.  Rating Criteria for Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  
38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not meet the criteria for an exceptional pattern.

IV.  Analysis 

The Veteran's bilateral hearing loss disability is rated as noncompensably disabling prior to October 9, 2012 and 10 percent disabling thereafter.  In his April 2011 Board Hearing and statements dated November 2012 and March 2014, the Veteran contends that he is entitled to a higher disability rating because his hearing loss has not gotten better and is permanent.   

A.  Prior to October 9, 2012

The Veteran filed his increased rating claim in April 2006.  The Veteran underwent private audiological examinations in October 2006, February 2007, and August 2010.  However, these examinations are not adequate for VA rating purposes because they did not utilize the Maryland CNC test.  38 C.F.R. § 4.85.

During a June 2009 VA examination, the Veteran reported having difficulty hearing in groups or in noisy situations.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were, 20, 50, 65 and 65 decibels in the left ear, and 15, 40, 65 and 65 decibels in the right ear.  The puretone threshold average was 50 decibels in the left ear and 46.25 decibels in the right ear.  Speech discrimination scores were 96 percent in both ears.  These recorded scores correlate to auditory acuity level I for each ear under Table VI, and a noncompensable disability rating according to Table VII.  

In a May 2011 VA examination, the Veteran complained of increased hearing loss and tinnitus.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were, 20, 55, 60, and 65 decibels in the left ear, and 15, 45, 60 and 60 decibels in the right ear.  The puretone threshold average was 50 decibels in the left ear and 45 decibels in the right ear.  Speech discrimination scores were 94 percent in the left ear and 96 percent in the right ear.  These recorded scores correlate to auditory acuity level I for each ear under Table VI, and a noncompensable disability rating according to Table VII.  

During a July 2011 VA examination, the Veteran reported that his hearing loss is stressful and that he has difficulty hearing with background noise.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were, 25, 70, 65, and 65 decibels in the left ear, and 15, 45, 65 and 65 decibels in the right ear.  The puretone threshold average was 56 decibels in the left ear and 48 decibels in the right ear.  Speech discrimination scores were 88 percent in the left ear and 98 percent in the right ear.  These recorded scores correlate to auditory acuity level II for the left ear and auditory acuity level I for the right ear under Table VI, and a noncompensable disability rating according to Table VII.  

The evidence dated prior to October 9, 2012, namely the results of audiometric testing in June 2009, May 2011 and July 2011, has not shown that the Veteran's bilateral hearing loss was of such severity so as to warrant a compensable schedular rating prior to October 9, 2012.  Rather, as noted above, the applicable percentage rating at the time of each examination has been 0 percent under Table VII. 

The Board has considered whether 38 C.F.R. § 4.86(a) and (b) apply to this case prior to October 9, 2012.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  

The Board has also considered the Veteran's statements regarding the severity of his hearing impairment and the May 2009 statements from the Veteran's wife and daughter, which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a compensable schedular during this timeframe. 

B.  Since October 9, 2012

The evidence dated since October 9, 2012, namely the results of a May 2013 VA examination and a June 2013 private examination, do not support the assignment of a schedular rating in excess of 10 percent.

A letter dated October 9, 2012 from a private audiologist notes that the Veteran was originally seen for a hearing evaluation in August 2010.  The audiologist diagnosed the Veteran with a mild steeply sloping to severe sensorineural hearing in both ears.  The audiologist noted that the Veteran returned to evaluate his speech discrimination ability, using the Maryland CNC word list.  The audiologist noted that the Veteran's speech discrimination ability was tested using the CID W-22 word list in August 2010, but that his October 2012 results using the Maryland CNC word list was unchanged.  

During the August 2010 examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were, 20, 60, 75, and 75 decibels in the left ear, and 15, 40, 65, and 70 decibels in the right ear.  The puretone threshold average was 51.25 decibels in the left ear and 46.25 decibels in the right ear.  During the October 2012 examination, speech discrimination scores were 68 percent in the left ear and 74 percent in the right ear.  These recorded scores correlate to auditory acuity level V for the left ear and auditory acuity level IV for the right ear under Table VI, and a 10 percent disability rating according to Table VII.  

As speech discrimination scores using the Maryland CNC word list were not available until October 2012, the Board finds that the 10 percent disability rating is warranted beginning on the date that the appropriate speech discrimination scores were available, or October 9, 2012.  Although the Veteran's private audiologist noted that the Veteran's speech discrimination scores were unchanged from his August 2010 scores, the Board is unable to assign a disability rating based on CID W-22 word list.

During a May 2013 VA examination, the Veteran reported that he had trouble hearing his students while teaching.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were, 25, 60, 65, and 65 decibels in the left ear, and 20, 50, 65 and 70 decibels in the right ear.  The puretone threshold average was 54 decibels in the left ear and 51 decibels in the right ear.  Speech discrimination scores were 84 percent in the left ear and 86 percent in the right ear.  These recorded scores correlate to auditory acuity level II for each ear under Table VI, and a noncompensable disability rating according to Table VII.  

In June 2013, the Veteran underwent a private audiological examination.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 20, 60, 60 and 65 decibels in the left ear, and 10, 40, 60, and 75 decibels in the right ear.  The puretone threshold average was 51.25 decibels in the left ear and 46.25 decibels in the right ear.  Speech discrimination scores were 80 percent in the left ear and 72 percent in the right ear.  These recorded scores correlate to auditory acuity level IV for each ear under Table VI, and a 10 percent disability rating according to Table VII.  

The evidence dated since October 9, 2012, namely the results of audiometric testing in May 2013 and June 2013, has not shown that the Veteran's bilateral hearing loss was of such severity so as to warrant a disability rating in excess of 10 percent.  Rather, as noted above, the applicable percentage rating at the time of each examination has been 0 or 10 percent under Table VII. 

The Board has considered whether 38 C.F.R. § 4.86(a) and (b) apply to this case since October 9, 2012.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  

The Board has also considered the Veteran's statements regarding the severity of his hearing impairment, which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of disability in excess of 10 percent since October 9, 2012.  

V. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's bilateral hearing disability (mainly difficulty hearing and understanding speech) are contemplated by the applicable rating criteria.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran reported that he retired from teaching because of his stress, diabetes and gout.  There is no evidence of unemployability due to the Veteran's service-connected bilateral hearing loss and further consideration of TDIU is not warranted.

As a preponderance of the evidence is against the Veteran's claim, his appeal for a compensable rating prior to October 9, 2012 and rating in excess of 10 percent thereafter for bilateral hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss prior to October 9, 2012 is denied.

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss since October 9, 2012 is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


